Exhibit 10.1 CAMBRIDGE BANCORP AMENDED 1 Section 1. Purpose The purpose of the Cambridge Bancorp Amended 1993 Stock Option Plan (the "Plan") is to attract and retain key employees, to provide an incentive for them to assist the Company to achieve long-range performance goals and to enable them to participate in the long-term growth of the Company. Section 2. Definitions "Affiliate" means any business entity in which the Company owns directly or indirectly 50% or more of the total combined voting power or has a significant financial interest as determined by the Committee. "Award" means any Option, Stock Appreciation Right, Restricted Stock or Restricted Stock Unit awarded under the Plan. "Board" means the Board of Directors of the Company. "Code" means the Internal Revenue Code of 1986, as amended from time to time. "Committee" means the Compensation Committee of the Board or another Committee of not less than two members of the Board appointed by the Board to administer the Plan. "Common Stock" or "Stock'' means the Common Stock, $1.00 par value, of the Company. "Company" means Cambridge Bancorp. "Designated Beneficiary" means the beneficiary designated by a Participant, in a manner determined by the Committee, to exercise rights of the Participant under the Plan in the event of the Participant's death. In the absence of an effective designation by a Participant, Designated Beneficiary shall mean the Participant's estate. “Fair Market Value" with respect to Common Stock means the fair market value of the Common Stock as determined by the Committee in good faith. "Incentive Stock Option" means an option to purchase shares of Common Stock that is intended to meet the requirements of Section 422 of the Code or any successor provision. “Nonstatutory Stock Option" means an option to purchase shares of Common Stock that is not intended to be an Incentive Stock Option. "Option" means an Incentive Stock Option or a Nonstatutory Stock Option. "Participant" means a person selected by the Committee to receive an Award under the Plan. ''Restricted Period' means the period of time during which an Award may be forfeited or repurchased by the Company pursuant to the terms and conditions of such Award. "Restricted Stock" means one or more shares of Common Stock subject to forfeiture, or to the Company's right to repurchase such share(s). "Restricted Stock Unit" means the unfunded and unsecured right, subject to forfeiture, to receive in the future a share of Common Stock. "Stock Appreciation Right" or "SAR" means a right to receive any excess in value of shares of Common Stock over the exercise price awarded to a Participant under Section 7.
